Per Curiam.
Defendant was convicted of an attempt to procure the miscarriage of a woman pregnant with child, contrary to Pamph. L. 1898, p. 827, § 119. The grounds of attack upon this conviction that are dealt with in the opinion of the Supreme Court are not seriously relied upon in the argument before this court, and we therefore have not considered them.
The principal contention here is that the ease is devoid of evidence to show the pregnancy of the woman in question. An examination of the testimony returned with the bill of exceptions does, however, disclose evidence from which the jury might reasonably infer that the woman in question was pregnant with child.
We do not mean to concede that the plaintiff in error was entitled to raise the question referred to in this court, for the entire record of the proceedings had upon the trial was not returned pursuant to Pamph. L. 1898, p. 915, § 136. On the contrary, the case was brought up on bills of exceptions taken and sealed under section 135, and since that section declares that the bill of exceptions shall contain only so much of the evidence as may be necessary to present the questions of law upon which the exceptions were taken, it is not at all to be inferred that a bill of exceptions includes all of the evidence that was produced at the trial.
The other points raised for plaintiff in error in this court relate to certain rulings upon evidence in the trial court. We find no error therein, and deem it unnecessary to discuss the matters referred to.
The judgment under review should be affirmed.
For affirmance — The Chancellor, Garrison, Reed, Parker, Bergen, Voorhees, Minturn, Bogert, Vredenburgh, Vroom, Grat, Dill, Congdow, JJ. 13.
For reversal — None.